internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl 4-plr-160952-01 date date taxpayer_identification_number legend x y z f date date date date year dear this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent this letter is in response to your request dated date for a private_letter_ruling that sec_1504 remains applicable to f a canadian banking subsidiary until date under notice_2000_7 2000_4_irb_419 the notice the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the information representations and other data may be required as part of the audit process x was a domestic financial_institution that engaged in all aspects of commercial banking x formed f a canadian corporation to conduct banking activities in canada upon the incorporation of f x made an election under sec_1504 to treat f as a domestic_corporation for all purposes of subtitle a of the code including the consolidated_return provisions x has included f in x’s consolidated federal_income_tax return for each year of f’s existence x based its election for f under sec_1504 on the canadian bank act bank act which prohibits foreign banks from operating in canada through an entity not organized under the corporate laws of canada sec_1504 of the code allows in certain circumstances a domestic_corporation owning or controlling directly or indirectly percent of the capital stock of a mexican or canadian corporation to elect to treat such corporation as a domestic_corporation for all purposes of subtitle a of the code among other requirements such an election may be made only if the sole purpose for maintaining such corporation is to comply with canadian or mexican law regulating the title and operation of property effective date canada amended the bank act amended bank act under the amended bank act organizations not incorporated in canada may apply for an order from the canadian minister of finance and the office of the superintendent of financial institutions permitting the foreign organization to conduct certain aspects of the banking business including those activities conducted by f through a canadian branch in addition on date the canadian government announced its intention to enact legislation that would allow an indefinite deferral of the canadian tax imposed upon the liquidation of a canadian banking subsidiary as part of its conversion to branch form original relief legislation department of finance release date under the original relief legislation relief would have been available only if the canadian banking subsidiary formally applied for regulatory approval to convert to branch form on or before date in addition the canadian banking subsidiary must have completed its conversion to branch form on or before the earlier of i the day that is six months after the day that the superintendent of financial institutions makes an order in respect of the foreign bank under sub sec_534 of the amended act or ii date a department of finance release dated date release extended the date deadline to apply for regulatory approval to convert to branch form to date the original relief legislation was approved in slightly different form on date as the combined relief legislation and branch_tax legislation in sec_142 of the tax act amended relief legislation under the amended relief legislation in order to receive the tax_deferral upon liquidation canadian banking subsidiaries must still apply to the superintendent of financial institutions by date for an order to convert to a branch however sec_142 of the amended relief legislation allows the subsidiary a longer period of time than was granted in the original relief legislation to convert to branch form after approval of the conversion is received while still receiving the indefinite deferral of canadian tax normally imposed upon a liquidation into branch form under the amended relief legislation tax relief will be available to a canadian subsidiary that completes its conversion to branch form by the later of the earlier of - i the date one year after permission is granted in f’s case date or the date three years after the effective date of the amended relief legislation ie date or ii the date one year after the effective date of the amended relief legislation ie date the ministry of finance explanatory notes to the legislation explain that condition was added to ensure that even if an entrant bank receives an order to carry on business as a branch prior to the effective date of the amended relief legislation the deadline will not be earlier than one year after the effective date of the amended relief legislation f requested permission from canada to convert to branch form in year and approval was granted on date prior to the effective date of the amended relief legislation under the original relief legislation f would have been entitled to deferral of canadian tax on conversion only if it completed the conversion by date the earlier of the date six months after permission was granted and date as of date however the relief legislation had not even been formally introduced in the canadian parliament under the amended relief legislation f will be entitled to canadian tax relief if it completes its conversion by date the later of date and date in the notice the service noted that an election under sec_1504 is normally terminated on the date of the repeal of the canadian or mexican law regulating the title and operation of property on which law the sec_1504 election depends however the service determined that a foreign_corporation could continue to be viewed as maintained solely for the purpose of complying with canadian or mexican law for a short_period of time following the repeal of that foreign law if the taxpayer takes reasonable and expeditious measures to respond to the change in foreign law and for good reason is unable to complete such measures by the effective date of the repeal the service noted that canada had determined that the period described in the original relief legislation would be a reasonable period for taxpayers to take the steps necessary to convert to branch form therefore if a canadian banking subsidiary did not apply for permission to convert to a branch by date its election under d would terminate on that day if a canadian banking subsidiary requested permission to convert to branch form by date it would be considered for u s tax purposes to be maintained solely for the purpose of complying with the bank act and thus for purposes of complying with sec_1504 until the earlier of i the day that is six months after the day that the superintendent of financial institutions makes a formal determination whether the canadian banking subsidiary qualifies to operate in branch form or ii date using the deadlines set forth in the original relief legislation and incorporated into the notice f would be considered maintained for purposes of complying with the bank act within the meaning of sec_1504 only until date the notice reflects the timing rules in the proposed original relief legislation the timing rule in the final amended relief legislation differs however because the amended relief legislation was not enacted until two years after the proposal of the original relief legislation the purpose of the notice was to apply sec_1504 to reflect the canadian rules under the final relief legislation the relief period set out in the amended relief legislation represents a reasonable period for taxpayers to take the steps necessary to convert to branch form under the notice based solely on the information submitted and the representations made f will be considered maintained for purposes of complying with canadian law within the meaning of sec_1504 until date no opinion is expressed whether f is or was maintained solely for such purpose or whether f satisfies the other requirements of sec_1504 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely charles p besecky chief branch office of associate chief_counsel international cc
